STOCK OPTION AGREEMENT
 
THIS STOCK OPTION AGREEMENT (“Agreement”) dated as of March 16, 2010 (the
“Effective Date”), is made by and between Global Clean Energy Holdings, Inc., a
Utah corporation (the “Company”), and Richard Palmer (the
“Optionee”).  Capitalized terms used herein but not otherwise defined shall have
the meaning ascribed to them in or Section 14 of this Agreement or the
Employment Agreement (as defined below).
 
NOW, THEREFORE, in consideration of the mutual benefit to be derived herefrom,
the Company and Optionee agree as follows:
 
1.           Grant of Renewal Option.  The Company hereby grants to Optionee the
right, privilege and option (“Renewal Option”) to purchase 12,000,000 shares of
the Company’s common stock (“Common Stock”) at an exercise price of $0.02 per
share of Common Stock. The Option shall expire on the tenth anniversary of the
Effective Date (the “Expiration Date”).
 
2.           Vesting of Option.  In the event that Optionee is still employed by
the Company under the Employment Agreement at such times as set forth below, the
Renewal Option (as appropriately adjusted for stock splits, stock dividends,
etc.) shall vest and become exercisable as follows:
 
a.           At such time as when the Company’s Market Capitalization first
reaches $30 million, the Option shall vest with respect to initial 6,000,000
shares of the Company’s common stock subject thereunder; and
 
b.           At such time as when the Company’s Market Capitalization first
reaches or exceeds $60 million, the Option shall vest with respect to the
remaining 6,000,000 shares of the Company’s common stock subject thereunder.
 
3.           Termination of Option.  Except as otherwise provided in this
Agreement, to the extent not previously exercised, the Renewal Option shall
terminate as follows:
 
a.           If the Company terminates Optionee’s engagement under the
Employment Agreement for “Cause”, the Renewal Option, to the extent not vested,
shall terminate and Optionee shall immediately and automatically cease to have
any ownership right in any and all such Renewal Option and any Common Stock
subject thereto;
 
b.           If the Company terminates Optionee’s engagement under the
Employment Agreement other than for “Cause” prior to September 30, 2012 or any
successive one-year period for which the Employment Agreement is automatically
renewed under Section 1.3 of the Employment Agreement, the Renewal Option shall
vest with respect to all of the Common Stock subject thereto and not already
vested; or
 
c.           Upon the dissolution or liquidation of the Company, the Renewal
Option, to the extent not vested as of such date, shall terminate, and Optionee
shall immediately and automatically cease to have any ownership right in the
Renewal Option and any Common Stock subject thereto.
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Method of Exercise.  The Renewal Option, to the extent vested,
shall be exercised by written notice to the Company by the Optionee (or
successor in the event of death).  Such written notice shall state the number of
shares with respect to which the Renewal Option is being exercised and designate
a time, during normal business hours of the Company, for the delivery thereof
(“Exercise Date”), which time shall be at least five (5) days after the giving
of such notice unless an earlier date shall have been mutually agreed upon.  At
the time specified in the written notice, the Company shall deliver to the
Optionee at the principal office of the Company, or such other appropriate place
as may be determined by the Board, a certificate or certificates for such
shares.  Notwithstanding the foregoing, the Company may postpone delivery of any
certificate or certificates after notice of exercise for such reasonable period
as may be required to comply with any applicable listing requirements of any
securities exchange.  In the event the Renewal Option shall be exercisable by
any person other than the Optionee, the required notice under this Section shall
be accompanied by appropriate proof of the right of such person to exercise the
Renewal Option.  The exercise price for the vested portion of the Renewal
Options shall be payable in full on or before the Exercise Date in any one of
the following alternative forms:
 
a.           Full payment in cash or certified bank or cashier’s check; or
 
b.           Any other method of payment acceptable to the Board, including, but
not limited to, the delivery by Optionee of an irrevocable direction to a
securities broker approved by the Company to sell the Common Stock and to
deliver all or part of the sales proceeds to the Company in payment of all or
part of the exercise price and any withholding taxes.
 
5.           Restrictions on Exercise and Delivery.  The exercise of the Renewal
Option shall be subject to the condition that, if at any time the Board shall
determine, in its sole and absolute discretion,
 
a.           the satisfaction of any withholding tax or other withholding
liabilities, is necessary or desirable as a condition of, or in connection with,
such exercise or the delivery or purchase of Common Stock pursuant thereto,
 
b.           the listing, registration, or qualification of any Common Stock
deliverable upon such exercise is desirable or necessary, under any state or
federal law, as a condition of, or in connection with, such exercise or the
delivery or purchase of Common Stock pursuant thereto, or
 
c.           the consent or approval of any regulatory body is necessary or
desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of Common Stock pursuant thereto,
 
then in any such event, such exercise shall not be effective unless such
withholding, listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board.  Optionee shall execute such documents and take such other actions as are
required by the Board to enable it to effect or obtain such withholding,
listing, registration, qualification, consent or approval.  Neither the Company
nor any officer or member of the Board (or a committee thereof), shall have any
liability with respect to the non-issuance or failure to sell shares as the
result of any suspensions of exercisability imposed pursuant to this Section.
 
 
2

--------------------------------------------------------------------------------

 
 
 
6.           Nonassignability.  The Renewal Option may not be sold, pledged,
assigned or transferred in any manner other than by will or by the laws of
intestate succession, and may be exercised during the lifetime of Optionee only
by Optionee (except as may be permitted by this Agreement).  Any transfer by
Optionee of the Renewal Option shall void such option and the Company shall have
no further obligation with respect to the Renewal Option.  The Renewal Option
shall not be pledged or hypothecated in any way, or otherwise be subject to
execution, attachment or similar process.
 
7.           Rights as Shareholder.  Neither Optionee nor his executor,
administrator, heirs or legatees, shall be, or have any rights or privileges of
a shareholder of the Company in respect of the Common Stock issuable under the
Renewal Option unless and until certificates representing such Common Stock
shall have been issued in Optionee’s name.
 
8.           No Right of Employment.  Neither the grant nor exercise of the
Renewal Option nor anything in this Agreement shall impose upon the Company or
any other corporation any obligation to employ or continue to employ
Optionee.  The right of the Company to terminate Optionee, as provided in the
Employment Agreement, shall not be diminished or affected because the Renewal
Option has been granted to Optionee.
 
9.           Changes in Capital Structure.
 
Adjustment Provisions.
 
a.           If the shares of Common Stock of the Company are increased,
decreased, changed into or exchanged for a different number or kind of shares or
other securities of the Company through a reorganization, recapitalization,
reclassification, stock dividend, stock split or reverse stock split or
exchanged with another company pursuant to a Reverse Merger, an appropriate and
proportionate adjustment shall be made changing the number or kind of Common
Stock allocated to any unexercised portion of the Renewal Option.  All such
adjustments shall be made with a corresponding adjustment in the exercise price
for each share of Common Stock covered by the Renewal Option.
 
b.           Upon a reorganization, merger or consolidation of the Company with
one or more corporations as a result of which the Company is not the surviving
corporation (except for a Reverse Merger), the Company shall use its best
efforts, but shall be under no obligation, to cause the reorganization, merger
or consolidation agreement to include a provision for the assumption of the
Renewal Option, or the substitution for the Renewal Option of a new option
covering the stock of a successor corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to number and kind of shares of common
stock and prices, and if the reorganization, merger or consolidation agreement
so provides, the Renewal Option granted hereunder shall continue in the manner
and under the terms so provided in such agreement.  Upon the dissolution or
liquidation of the Company, or upon a sale of substantially all of its property,
or a reorganization, merger or consolidation, which does not include a provision
for assumption of the Renewal Option, the Renewal Option shall terminate.
 
 
3

--------------------------------------------------------------------------------

 
 
 
10.           Representations and Warranties of Optionee.  In connection with
the grant of the Options hereunder, Optionee hereby represents and warrants to
the Company as follows:
 
a.           The Renewal Option is, and any Common Stock Optionee may acquire
pursuant to the exercise of the Renewal Option (together with the Renewal
Option, the “Securities”), will be acquired, by Optionee for investment for his
own account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and he has no present intention of selling,
granting participation in, or otherwise distributing the same, but subject
nevertheless to any requirement of law that the disposition of his property
shall at all times be within his control.
 
b.           Optionee understands that the Securities will not be, registered
under the Securities Act of 1933, as amended (the “Securities Act”), on the
basis that the sale of the Securities is exempt from registration under the
Securities Act under Section 4(2) thereof, and that the Company’s reliance on
such exemption is predicated on Optionee’s representations set forth herein.
 
c.           Optionee understands and agrees that the Securities may not be
sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption from such registration requirements, and that in
the absence of an effective registration statement covering such Securities or
an available exemption from registration under the Securities Act, such
Securities must be held indefinitely.
 
d.             Optionee has the ability to bear the economic risks of Optionee’s
investment in the Securities.  Optionee is able, without materially impairing
Optionee’s financial condition, to hold Optionee’s investment in the Company for
an indefinite period of time and to suffer a complete loss on Optionee’s
investment.  Optionee understands and has fully considered for purposes of
Optionee’s investment the risks of Optionee’s investment and understands that
(x) an investment in the Company is suitable only for an investor who is able to
bear the economic consequences of losing Optionee’s entire investment, (y) the
Company has no financial or operating history, and (z) an investment in the
Company represents an extremely speculative investment which involves a high
degree of risk of loss.
 
e.             Optionee acknowledges and agrees that all certificates evidencing
the Common Stock issuable hereunder shall bear substantially the following
legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF ANY EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR ANY OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
11.           Notices.  Any notice to be given under the terms of this Agreement
shall be addressed to the Company in care of its Secretary at its principal
office, and any notice to be given to Optionee shall be addressed to such
Optionee at the address maintained by the Company for such person or at such
other address as the Optionee may specify in writing to the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
 
12.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Optionee, his heirs and successors, and of the Company, its
successors and assigns.
 
13.           Governing Law.  This Agreement shall be governed by the laws of
the State of California.
 
14.           Definitions.  The terms below used herein shall have the following
meanings:
 
a.           “Board” means the Company’s Board of Directors.
 
b.           “Employment Agreement” shall mean that certain Employment
Agreement, effective as of September 7, 2007, between the Company and Optionee,
as amended by that certain amendment to the Employment Agreement, dated as of
March 16, 2010.
 
c.           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.
 
d.           “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing, or other entity.
 
e.           “Reporting Company” shall mean a Person subject to the reporting
requirements under Section 13(a) or 15(d) of the Exchange Act.
 
f.           “Reverse Merger” shall mean the merger of the Company into a
Subsidiary of a corporation that is a Reporting Company (the “Resulting
Parent”), with the shareholders of the Company exchanging their shares of the
Company for shares in the Resulting Parent and the Company becoming a wholly
owned Subsidiary of the Resulting Parent.
 
g.           “SEC” shall mean the Securities and Exchange Commission, or any
other federal agency at the time administering the Securities Act.
 
h.           “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the SEC promulgated thereunder.
 
i.           “Subsidiary” when used in reference to any particular party shall
mean a Person with respect to which the party either is (a) required to
consolidate the reporting of its financial information in accordance with
generally accepted accounting principles, or (b) a beneficial owner of either at
least 20% of any class of the Person’s securities or securities of the Person
representing at least 20% of the voting power of all the Person’s outstanding
securities that are entitled to vote in the election of its directors.
 
 
[Signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Agreement is effective as of, and the date of grant
shall be March 16, 2010.
 
“COMPANY”
Global Clean Energy Holdings, Inc.,
a Utah corporation
 
 
By:
/s/ DAVID WALKER
   
Name: David Walker
Title:  Chairman of the Board
“OPTIONEE”
                   
/s/ RICHARD PALMER
       Name:  Richard Palmer



 